Case 6:19-cv-00121-JCB-KNM Document 26 Filed 06/23/20 Page 1 of 2 PageID #: 66




                                   No. 6:19-cv-00121

                                Gregory Scott Covey,
                                      Plaintiff,
                                         v.
                             Gregg County Facility, et al.,
                                     Defendants.

                             Before BARKER , District Judge

                                       ORDER

               Plaintiff Gregory Scott Covey, an inmate formerly
            confined at the Gregg County Jail, proceeding pro se and in
            forma pauperis, filed this action pursuant to 42 U.S.C. § 1983.
            The case was referred to United States Magistrate Judge K.
            Nicole Mitchell.
               On April 21, 2020, Judge Mitchell entered a report and
            recommendation that that plaintiff’s lawsuit be dismissed
            with prejudice. Doc. 24. Specifically, Judge Mitchell found
            that plaintiff’s claims and request for injunctive relief against
            the Gregg County Jail are now moot because he is no longer
            confined at that facility, and that plaintiff failed to connect
            defendants President Donald Trump and Governor Greg
            Abbott to his action in any way. In addition, Judge Mitchell
            recommends dismissing plaintiff’s lost property claim
            because (1) plaintiff offered only conclusory statements
            pertaining to this claim, and (2) the Texas state judicial system
            provides adequate post-deprivation remedies.
                A copy of this report was mailed to plaintiff, and he has
            filed no objections. When no party objects to a magistrate
            judge’s report and recommendation within 14 days of service,
            the court “need only satisfy itself that there is no clear error
            on the face of the record.” Douglass v. United Servs. Auto. Ass’n,
Case 6:19-cv-00121-JCB-KNM Document 26 Filed 06/23/20 Page 2 of 2 PageID #: 67




            79 F.3d 1415, 1420 (5th Cir. 1996) (en banc). Here, there is no
            clear error. Accordingly, the magistrate judge’s report and
            recommendation is adopted. Plaintiff’s complaint is
            dismissed with prejudice. All pending motions are denied as
            moot. The clerk of court is directed to close the case.
                                    So ordered by the court on June 23, 2020.



                                               J. C AMPBELL B ARKER
                                             United States District Judge




                                         -2-
